Title: To George Washington from Nicholas Bourges, 3 August 1782
From: Bourges, Nicholas
To: Washington, George


                  
                     Philadelphia Old Goal Augt 3d 1782
                  
                  The Humble Petition of Nicholas Bourges
                  Most Respectfully Sheweth
                  That Your Excellencys Humble Petitioner, having been Tryed by a Genl Court Martial for Sundry Crimes Against him & being Doubtful of the Consequence of Said Tryal Embraces the first Opportunity of Imploring Your Excellency’s Pardon, as he is most Afraid of his Life as he is yet Ignorant of the Sentence of the Court & as your Poor Petitioner, is a Frenchman, & Ignorant of the Rules and Regulations of the Army Likewise the English Language & at the time of Inlistment was much Intoxicated with Liquor, & Void of Senses after inlisting Joined his Compy of Recruits Altho much Disconted with what was past & being a Sea fearing man & Associating such Company was soon Preswaded to that Captial Crime of Dessertion when your Poor Petitioner thought of doing he was much in Liquor & sending some Part of his Cloathing on Board Afterward went to a Merchant and took the Bounty not knowing the fatal Consequence & Engaged to find two Other Seamen Immediate meet with a Soldier (Lately Recruited) tho unknown to him he being in the Garb of a Saylor (Viz.) with Jackett & Trousers &c.  him he Entred & Afterward meet with a Proper Seaman who had had no Connection with the Army Him he Entred & he is now on Board & the Other which He Entred thro Ignorance is now with his Company after those Proceedings He intended to Go on Board when Advanced as far as a public House where he Added Feuel to the Old fire & Afterward by the Infussion of the Liquor was Compealed to go to Sleep He Supposes for the Space of two Hours when Awakned and Considering his present Situation  Came to the Resolution of Returning to his Company while he was musing on those matters four Saylors Joining his Company Asked the Reason of his Melancholy After Ralating Each Circumstance & having some Debate on the Matter, Determined to Go on Board Get his Cloathing &c. &c. then to Return to his Compy when they had Advanced as far as Glouster Point in Order to Look  for a Boad to go on Board was meet by a Contl Capt. who Ordered him to surrender which terms he Immideately Complyed with not Knowing that he had Offended & having stood Tryall at a Genl Court Martial & still Ignorant of his Sentence And trusting in your Excellences Benevolent & Godlike Disposition most Humbly Beggs Pardon & is willing to do Every thing in the Power of man to Attone for the former transgression & is fully Convinced of all former folly & is Cheerfully willing to serve as a soldier & find an Able Bodied man to Serve During the war & as Strong Liquor & Lewd women hath been the Prelude to his Present unhappy situation He Most Humbly Beggs His unfortunate Situation to be taken into Consideration as his first Offence was by the Proceedings of a Lewd woman with who he keep Company Several months and from her got the fould Disorder which so much Enraged your Poor Petitioner that He Struck her which was the Occassion of some Groundless Complaints to the Qr Master of the Barracks & Other Gentlemen Officers whose Displeasure he is Afraid he has Occured on the Occassion Hoping that Your Excellcy will Take his unfortunate Situation into Your Consideration He most Humbly throws himself at your Excellencys feet for mercy Praying that the tender Thread of Life may be Spared & his youth Considered for which Act of your Great Clemency your Poor & unfortunate Petitioner will Ever be Bound in Duty to Pray for the success of the Armies under your Excellencys Command
                  
                     Nicholas Bourges
                  
               